By the Court, Ingraham, J.
There are no questions raised in this case, requiring any particular examination, excepting the one that relates to the constitutionality of the law,.and that which claims the benefit of the exception in favor of vessels licensed and engaged in the coasting trade.
As to the validity of the law, I do not think we are to consider the mode designated for the selection of these officers an election, within the meaning of the constitu*446tion. Officers are to be elected by the people or appointed by local authorities. The mode in which that appointment is carried out may be by ballot of the parties authorized to make the appointment, or by resolution naming the officer and voted for by those having the appointing power. It recognizes but two modes of getting officers— one by election of the people, and the other, by appointment in some other way. The expression used in the law “ elected by,” &c. does not bring it within the first class or that of elective officers, and it must be included under the other designation.
[New York General Term,
November 2, 1868.
I have more difficulty in regard to the provision exempting steam going vessels, licensed and engaged in the • coasting trade, from the obligations imposed by this statute.
It is clear that a registered vessel possesses all the powers of a coaster, without a coasting license, so far as the carrying of passengers is referred to. If the term '“licensed” had been omitted, there would be no doubt as to their exemption. But the legislature have added another requisite, namely, that such vessels shall have a license. How a register is not a license. I am inclined to the opinion that the only interpretation to be given to this term is the intent to confine the exemption to those vessels which have taken out a coasting license as provided by the act of congress, by which their business would be confined exclusively to the coasting trade, and it would then be known at sailing that such was their character.
If this construction is correct, there is no ground for interfering with the judgment.
Judgment affirmed.
Ingraham, J, F. Barnard and Mudin, Justices.]